Exhibit 10.10



QUANTUM CORPORATION

JERALD L. MAURER EMPLOYMENT AGREEMENT

        This Employment Agreement is made by and between Quantum Corporation, a
Delaware Corporation (the “Company”), and you, Jerald L. Maurer, as of September
25, 2003 (the “Effective Date”). 

        1.   Duties and Scope of Employment. 

                (a)  Full-Time Employment.  As of the Effective Date, and
through September 30, 2003, you will remain an Executive Vice President of the
Company and a full-time employee. During this time, you will transfer your
current responsibilities to other employees at the Company.  While a full-time
employee, your compensation and benefits will continue as in effect on the
Effective Date, subject to any reductions or other modifications to the benefits
generally provided to Vice Presidents of the Company.

                (b)  Part-Time Employment.  On October 1, 2003, you will
transfer to part-time status, where it is anticipated that you will work
approximately 30 hours per week, through September 30, 2005, or such earlier
time as your employment is terminated pursuant to Section 3 (the “Termination
Date”).  Your responsibilities will be as mutually agreed between you and the
Company’s Chief Executive Officer, and the initial objectives through September
30, 2004 are attached as Exhibit A to this Agreement.  While a part-time
employee, the Company will: (i) for the first year (October 1, 2003 through
September 30, 2004) pay you a base salary at the rate of $120,000 per year and
for the second year (October 1, 2004 through September 30, 2005) pay you a base
salary at the rate of $80,000 per year; and (ii) continue to provide you
employee benefit plans, policies and arrangements that are applicable to other
employees of the Company (subject to the terms of such plans, policies and
arrangements), as such plans, policies and arrangements and terms may exist from
time to time; provided, however that you will not be eligible to participate in
any Company bonus plans.

        2.   Option Matters.  Effective as of the date of this agreement, the
vesting of the options listed on Exhibit B shall be accelerated, and their
exercise periods shall be extended to terminate on September 30, 2007.  The
terms of the options listed on Exhibit C shall not be altered by this Agreement,
except as provided in Section 3(a).   

        3.   Termination.  Notwithstanding anything in this Agreement to the
contrary, the Company may terminate your employment at any time, with or without
Cause.

                (a)  Termination for Cause.  In the event the Company
terminations your employment for Cause, you will not be entitled to the
acceleration of the vesting of any options payments or benefits specified in
Section 3(b).  For the purposes of this Section 3, “Cause” means (i) any act of
personal dishonesty taken by you in connection with your responsibilities as an
employee that is intended to result in your substantial personal enrichment,
(ii) your conviction of a felony, (iii) a willful act by you which constitutes
gross misconduct injurious to the Company, or (iv) continued violations of your
obligations to the Company under the Company’s established personnel policies
and procedures which are demonstrably willful and deliberate on your part after
the Company has delivered to you a written demand for performance that describes
the basis for the Company’s belief that you have not substantially performed
your duties.  

                (b)  Termination Without Cause.  In the event the Company
terminates your employment without Cause, the vesting of the options listed on
Exhibit C shall be accelerated through September 5, 2005.

                (c)  Medical Benefits.  At the Termination Date, you shall be
entitled to receive a lump-sum payment equal to 24 multiplied by the Monthly
Health Cost.  For purposes of this section, “Monthly Health Cost” shall be the
monthly amount (if you elected continuation coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended) required to provide you
the same level of health coverage as in effect for you on the day immediately
preceding the Termination Date.

        4.   Non-Compete; Non-Solicit; Non-Disparagement.

                (a)  General.  The parties to this Agreement recognize that your
services are special and unique and that the level of compensation and the
provisions herein for compensation after termination are partly in consideration
of and conditioned upon your not competing with the Company, and that your
covenant not to compete or solicit as set forth in this Section 5 is essential
to protect the business and goodwill of the Company.

                (b)  Noncompetition.  You agree that commencing upon the
Termination Date and for one (1) year thereafter (the “Covenant Period”), you
will not either directly or indirectly, whether as a director, officer,
consultant, employee or advisor or in any other capacity engage in or have any
ownership interest in or participate in the financing, operation, management or
control of Advanced Digital Information Corporation, Overland Storage, Inc.,
Storage Technology Corp., Hewlett-Packard Company, International Business
Machines Corporation, Certance, LLC or Sony Corporation.

                (c)  Nonsolicitation.  During the Covenant Period, you will not,
directly or indirectly, induce or attempt to influence any employee of the
Company to leave its employ. 

                (d)  Nondisparagement.  During the Covenant Period, you will
not, directly or indirectly, disparage, impugn or make any derogatory statements
regarding the Company and/or its officers, directors or former or current
employees. 

                (e)  Injunctive Relief.  You agree that the Company would suffer
an irreparable injury if you were to breach the covenants contained in
Sections 5(b), (c) or (d) and that the Company would by reason of such breach or
threatened breach be entitled to injunctive relief in a court of appropriate
jurisdiction and you hereby consent to the entering of such injunctive relief
prohibiting you from engaging in such breach.

                (f)  Scope of Restrictions.  If any of the restrictions
contained in this Section 5 shall be deemed to be unenforceable by reason of the
extent, duration or geographical scope or other provisions thereof, then the
parties hereto contemplate that the court shall reduce such extent, duration,
geographical scope or other provision hereof and enforce this Section 5 in its
reduced form for all purposes in the manner contemplated hereby.

        5.   Assignment.  This Agreement will be binding upon and inure to the
benefit of (i) your heirs, executors and legal representatives upon your death,
and (ii) any successor of the Company.  Any such successor of the Company will
be deemed substituted for the Company under the terms of this Agreement for all
purposes.  For this purpose, “successor” means any person, firm, corporation or
other business entity which at any time, whether by purchase, merger or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company.  None of your rights to receive any form of
compensation payable pursuant to this Agreement may be assigned or transferred
except by will or the laws of descent and distribution.  Any other attempted
assignment, transfer, conveyance or other disposition of your right to
compensation or other benefits will be null and void.

        6.   Notices.  All notices, requests, demands and other communications
called for hereunder shall be in writing and shall be deemed given (i) on the
date of delivery if delivered personally, (ii) one (1) day after being sent by a
well-established commercial overnight service, or (iii) four (4) days after
being mailed by registered or certified mail, return receipt requested, prepaid
and addressed to the parties or their successors at the following addresses, or
at such other addresses as the parties may later designate in writing:

        If to the Company:

        Quantum Corporation
        1650 Technology Drive, Suite 800
        San Jose, California 95110
        Attn: Chief Executive Officer

        If to you:

        at the last residential address known by the Company.

        7.   Severability.  In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement will continue in full force and effect without said
provision.

        8.   Entire Agreement.  This Agreement, your Employee Proprietary
Information and Invention Agreement, your Indemnification Agreement and your
option agreements (except as modified herein) represent the entire agreement and
understanding between you and the Company concerning your employment
relationship with the Company, and supersede and replace any and all prior
agreements and understandings concerning your employment relationship with the
Company, including, but not limited to, your Executive Officer Change of Control
Agreement dated April 1, 2003.

        9.   Arbitration.

                (a)  General.  In consideration of your service to the Company,
its promise to arbitrate all employment related disputes, your receipt of
compensation and other benefits paid to you by the Company, at present and in
the future, you agree that any and all controversies, claims, or disputes with
anyone (including the Company and any employee, officer, director, shareholder
or benefit plan of the Company in their capacity as such or otherwise) arising
out of, relating to, or resulting from your service to the Company under this
Agreement or otherwise or the termination of your service with the Company,
including any breach of this Agreement, shall be subject to binding arbitration
under the Arbitration Rules set forth in California Code of Civil Procedure
Section 1280 through 1294.2, including Section 1283.05 (the “Rules”) and
pursuant to California law. Disputes which you agree to arbitrate, and thereby
agree to waive any right to a trial by jury, include any statutory claims under
state or federal law, including, but not limited to, claims under Title VII of
the Civil Rights Act of 1964, the Americans with Disabilities Act of 1990, the
Age Discrimination in Employment Act of 1967, the Older Workers Benefit
Protection Act, the California Fair Employment and Housing Act, the California
Labor Code, claims of harassment, discrimination or wrongful termination and any
statutory claims. You further understand that this Agreement to arbitrate also
applies to any disputes that the Company may have with you.

                (b)  Procedure.  You agree that any arbitration will be
administered by the American Arbitration Association (“AAA”) and that a neutral
arbitrator will be selected in a manner consistent with its National Rules for
the Resolution of Employment Disputes. The arbitration proceedings will allow
for discovery according to the rules set forth in the National Rules for the
Resolution of Employment Disputes or the California Code of Civil Procedure. You
agree that the arbitrator shall have the power to decide any motions brought by
any party to the arbitration, including motions for summary judgment and/or
adjudication and motions to dismiss and demurrers, prior to any arbitration
hearing. You agree that the arbitrator shall issue a written decision on the
merits. You also agree that the arbitrator shall have the power to award any
remedies, including attorneys’ fees and costs, available under applicable law.
You understand the Company will pay for any administrative or hearing fees
charged by the arbitrator or AAA except that you shall pay the first $200.00 of
any filing fees associated with any arbitration you initiate.  You agree that
the arbitrator shall administer and conduct any arbitration in a manner
consistent with the Rules and that to the extent that the AAA’s National Rules
for the Resolution of Employment Disputes conflict with the Rules, the Rules
shall take precedence.

                (c)  Remedy.  Except as provided by the Rules, arbitration shall
be the sole, exclusive and final remedy for any dispute between you and the
Company. Accordingly, except as provided for by the Rules, neither you nor the
Company will be permitted to pursue court action regarding claims that are
subject to arbitration. Notwithstanding, the arbitrator will not have the
authority to disregard or refuse to enforce any lawful Company policy, and the
arbitrator shall not order or require the Company to adopt a policy not
otherwise required by law that the Company has not adopted.

                (d)  Availability of Injunctive Relief.  In addition to the
right under the Rules to petition the court for provisional relief, you agree
that any party may also petition the court for injunctive relief where either
party alleges or claims a violation of this Agreement or any other agreement
regarding trade secrets, confidential information, nonsolicitation or Labor Code
§ 2870. In the event either party seeks injunctive relief, the prevailing party
shall be entitled to recover reasonable costs and attorneys’ fees.

                (e)  Administrative Relief.  You understand that this Agreement
does not prohibit you from pursuing an administrative claim with a local, state
or federal administrative body such as the Department of Fair Employment and
Housing, the Equal Employment Opportunity Commission or the workers’
compensation board. This Agreement does, however, preclude you from pursuing
court action regarding any such claim.

                (f)  Voluntary Nature of Agreement.  You acknowledge and agree
that you are executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else.  You further acknowledge and
agree that you have carefully read this Agreement and that you have asked any
questions needed for you to understand the terms, consequences and binding
effect of this Agreement and fully understand it, including that you are waiving
your right to a jury trial.  Finally, you agree that you have been provided an
opportunity to seek the advice of an attorney of your choice before signing this
Agreement.

        10.   No Oral Modification, Cancellation or Discharge.  This Agreement
may be changed or terminated only in writing (signed by you and the Company).

        11.   Withholding.  The Company is authorized to withhold, or cause to
be withheld, from any payment or benefit under this Agreement the full amount of
any applicable withholding taxes.

        12.   Governing Law.  This Agreement will be governed by the laws of the
State of California (with the exception of its conflict of laws provisions).

         13.   Acknowledgment.  You acknowledge that you have had the
opportunity to discuss this matter with and obtain advice from your private
attorney, have had sufficient time to, and have carefully read and fully
understand all the provisions of this Agreement, and are knowingly and
voluntarily entering into this Agreement.




        IN WITNESS WHEREOF, the undersigned have executed this Agreement on the
respective dates set forth below:

 

 

 

Date:   September 25, 2003                

 

/s/ Jerald L. Maurer      
Jerald L. Maurer

 

 

 

Date:   September 25, 2003

QUANTUM CORPORATION

  /s/ Shawn Hall          
Name:  Shawn Hall       
Title:  Vice President, General Counsel     

